[a93014exhibit1032001.jpg]
TRUST AND RESPECT CUSTOMER SATISFACTION LOYALTY INTEGRITY FAIRNESS HONESTY SUCCE
S S Alion Code of Ethics, Conduct and Responsibility N O V 2014



--------------------------------------------------------------------------------



 
[a93014exhibit1032002.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 2 CEO MESSAGE Code of ethiCs
key to suCCess Dear Colleague and Employee-owner, Alion is committed to the
personal success and professional growth of its people, the success of its
projects, and the long-term success of the Company. At the root of Alion’s
commitment to success are the fundamental principles that legal requirements
must be satisfied, financial statements must be complete and accurate, and
customers and other stakeholders must be treated fairly. The Alion Code of
Ethics, Conduct, and Responsibility (the “Code”) not only requires compliance
with laws and regulations, but embodies a commitment to positive behavior that
builds honesty, promotes fairness, and demonstrates integrity. This leads to
Alion’s success by producing customer satisfaction, loyalty, trust, and respect.
We honor our commitments, communicate openly, and hold ourselves accountable.
Operating within the framework of the Code, Alion creates and sustains value for
its stakeholders. To measure compliance with the Code, the Board of Directors
and the Committee require all employees, officers, and directors to review the
Code upon joining the Company and then again each year during Annual Mandatory
Ethics Training. Please review the Code carefully, and use it to guide your
judgments and decisions regarding conduct. If you have any questions, do not
hesitate to talk with your supervisor, or call the independent third-party
Ethics Hotline at 877-439-9227. Thank you for your support and commitment. Your
cooperation is essential to our success. Sincerely, Bahman Atefi Chairman and
CEO



--------------------------------------------------------------------------------



 
[a93014exhibit1032003.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 3 CONTENTS A Culture Based on
Our Core Values . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . 5 Alion Policies and Procedures . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . 5 Ethical Decision Making . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . 5 Responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . 6 Violations and Repor
ting Misconduct . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . 7 WORKING WITH EACH OTHER Discrimination and Harassment, including
Sexual Harassment . . . . . . . . . . . . . . . . . . 8 Promoting a Safe and
Healthy Workplace . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . 8 Technology in the Workplace . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . 9 PROTECTING OUR COMPANY Personal
Conflicts of Interest. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . 9 Organizational Conflict of Interest . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10 False Claims .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . 10 International Trade Control and Foreign Travel
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . 11 Labor Charging . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12 Government
and Company Investigations . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . 12 Protect Shareholder Value and Comply with Securities Laws . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . 13 Protect Confidential & Proprietar y Information and Intellectual
Proper ty . . . . . . . . 14 Security of U.S. Government Classified and Other
Sensitive Information . . . . . . . . 14 Records Retentions and Destruction . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
Political Activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . 15 RESPECTING OUR CUSTOMERS AND
BUSINESS PARTNERS Marketing and Procurement Integrity . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . 15 Unauthorized Third Par ty
Proprietar y and Third Par ty Source Selection Information . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . 16 Recruitment and Employment of
Current and Former U.S. Government Employees and Other Employment Restrictions .
. . . . . . . . . . . . 16 Gratuities, Bribes and Kickbacks. . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17 Closing Thoughts
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . 19 Summary . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
Supplement to Alion Code of Ethics, Conduct, and Responsibility: Code of Ethics
for Finance Employees . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . 21



--------------------------------------------------------------------------------



 
[a93014exhibit1032004.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 4 QUICK REFERENCE – THE CODE
IN A NUTSHELL Call the Ethics Hotline: Questions? Issues? Concerns? Call the
Ethics Hotline at 877-439-9227 or report online at www.tnwgrc.com/alion. Comply
with Laws and Regulations: Do not take any action on behalf of Alion that you
know, or reasonably should know, would violate any law or regulation. Marketing
and Procurement Integrity: Always deal honestly and fairly with customers,
competitors, teaming partners, subcontractors, suppliers, and consultants.
Government Proprietary and Source Selection Information: Do not obtain, or try
to obtain, directly or indirectly, any information believed to contain
proprietary or source selection information not belonging to the Company, except
where permitted by law or express agreement. Recruitment and Employment of
Current and Former U.S. Government Employees: Federal laws and regulations
restrict post-government employment activities of former government officers and
employees. Gratuities, Bribes and Kickbacks: Do not offer, solicit, accept, or
provide, or attempt to offer, solicit, accept or provide any payment or
inducement that may be perceived as a gratuity, bribe, or kickback. Doing
Business Overseas: Do not give anything of value to a foreign official for the
purpose of influencing the official, even if local practice or custom permits
it. Conflicts of Interest: Avoid any situation that may create or appear to
create a conflict between personal interests and the interests of the Company.
Disclose all actual or potential Organizational Conflicts of Interest and
Personal Conflicts of interest. False Claims: Do not submit or concur in the
submission of any claims, bids, proposals, or any other documents of any kind
that are false, fictitious, or fraudulent. Labor Charging: Timely and accurately
complete timesheets and record all hours worked. Government and Company
Investigations: Notify the Law Department of any government inquiry arising
through a written subpoena or a written request for information before any
action is taken or promised. Comply with Applicable Securities Laws: Do not
trade Alion securities or securities of other publicly-traded companies based on
material, non-public information. Protect Confidential and/or Proprietary
Information and Intellectual Property: Protect Alion confidential and/or
proprietary information and capital assets including intellectual property.
Protect U.S. Government Classified and Other Sensitive Information: Do not seek
access to, accept, or retain any classified materials for which you do not have
a need to know, or which you are not otherwise entitled to possess. Records
Retention and Destruction: Ensure that business records are available to meet
the business needs of the Company, including all applicable legal, tax, and
other regulatory requirements. Do Not Discriminate or Harass: Avoid
inappropriate behavior to include verbal or physical conduct that creates an
intimidating, offensive, or hostile environment. Do not harass or discriminate
on the basis of race, national origin, religion, disability, pregnancy, age,
military status, sex, or sexual orientation. Technology in the Workplace:
Whether in electronic or other form, all obscene, pornographic, inappropriate,
offensive, harassing or discriminatory material is strictly prohibited in the
workplace, at work-related activities, and on technology or systems used for
Alion business.



--------------------------------------------------------------------------------



 
[a93014exhibit1032005.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 5 A CULTURE BASED ON OUR CORE
VALUES Alion is committed to dealing honestly and fairly with our employees,
customers, suppliers, shareholders and the communities in which we live and
work. Our success depends on maintaining and sustaining a culture that
incorporates our core values into our decision making and our actions. The Core
Values upon which we base our success are: • Integrity of work, people and
results • Fairness to our employees, suppliers, consultants and customers •
Honesty in all operations • Commitment to the personal success and professional
growth of our people, the success of our projects and the long- term success of
Alion • Respect for our co-workers, customers, partners and competitors •
Highest Quality of effort and work product ALION POLICIES AND PROCEDURES The
Alion policies and procedures referenced in this Code can be found on the Alion
Intraweb at: • http://intraweb.alionscience.com (internal) •
https://iweb.alionscience.com (external) ETHICAL DECISION MAKING When faced with
an ethical dilemma, follow four steps to assist in determining the correct
course of action: 1. Define the Problem: What feels wrong about this situation,
behavior, or action? What is the issue about which you are unsure? 2. Solution
Development: What are the solutions and resources available to solve the
problem? Who should be involved in addressing the situation? 3. Solution
Selection: What are the potential consequences? Which solution has the maximum
benefit to all parties involved and causes the least harm? 4. Implementation:
How do I put the solution into action? Who should be consulted and informed of
the solution? Some other basic questions to ask when making ethical decisions
include the following: • Is this situation/course of action against the law or
Company standards? • How will our customers, fellow employees, or community be
affected? • Am I being honest and impartial? • Would I be comfortable describing
my decision to my colleagues, Company management, and my family? • How would
this situation look if it made headlines? If a question arises and you are not
sure of the appropriate action, always discuss the issue with any of the
Resources for Getting Help on page 7.



--------------------------------------------------------------------------------



 
[a93014exhibit1032006.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 6 RESPONSIBILITIES General
responsibilities for all assoCiated with alion Alion directors, officers,
employees, agents, consultants, subcontractors, and suppliers are expected to: •
Conduct business in accordance with the highest ethical standards; • Comply with
the letter and spirit of the laws of the U.S. and other jurisdictions in which
Alion does business; • Use Alion and customer resources appropriately; • Never
participate in, condone, or ignore illegal or unethical acts; and • Raise
ethical concerns immediately and escalate them as necessary to all appropriate
resources within the Company. employee responsibilities Employees must be fair,
honest and in compliance with the law in all business relationships. But ethical
behavior is more than mere compliance. It means doing what’s right, even when it
is difficult or uncomfortable. Here are a few ways you can do what is right: •
Follow Alion’s Core Values • Follow the law and Alion’s policies • Use common
sense and good judgment • Seek guidance when unsure • Speak up when you see a
problem manaGer and supervisor responsibilities Each manager and supervisor must
lead by example: • Foster an environment that emphasizes and rewards ethical
behavior ; • Promote a culture where people are comfortable asking questions and
raising concerns; and • Ensure that colleagues are aware of and comply with the
Code, relevant company policies and legal requirements. responsibilities of
Consultants, subContraCtors and suppliers Alion subcontractors, consultants,
agents and vendors, are each expected to comply with this Code or their own Code
if it imposes similar standards of ethics and integrity.



--------------------------------------------------------------------------------



 
[a93014exhibit1032007.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 7 VIOLATIONS AND REPORTING
MISCONDUCT (See Policy Nos. LE2.01, LE2.02, LE2.03 and LE2.05) speakinG up Speak
up and seek help when you are aware of or suspect an actual or potential ethical
lapse or violation of the Code or our policies. Inappropriate actions, or
actions that may be perceived as inappropriate, can have a damaging effect on
all of us and on Alion’s reputation. The consequences of misbehavior can often
be avoided if someone speaks up promptly. Commitment to Zero retaliation Alion
does not tolerate retaliation against anyone who, in good faith, raises a
concern, reports a violation or participates in an investigation. Regardless of
your position within the company, if you see or are aware of retaliation,
however subtle, report them immediately. investiGations We review, investigate,
and respond to all reports of ethical concerns and potential violations. Our
investigations are impartial, objective, thorough and timely. We expect
employees to cooperate with any investigation, and we trust that those
participating in an investigation will maintain appropriate confidentiality.
disCipline To protect Alion and its employees, we respond promptly to reports of
ethical concerns or conduct that may violate the law, our Code or a company
policy. We may determine that remedial action or disciplinary action is
necessary. Disciplinary action, up to and including termination, is reviewed
with the company’s Law Department and in conjunction with the participating
parties. We periodically review our policies and procedures, and implement
improvements and other corrective actions to prevent problems from recurring in
the future. Confidentiality Alion treats all reports of ethical concerns or
potential violations in a confidential manner. We prefer that you identify
yourself when reporting concerns, as this will help in investigating an incident
or situation. However, you have the option of making an anonymous report through
the Ethics Hotline. resourCes for GettinG help or raisinG a ConCern • Ethics
Hotline 1-877-439-9227 24 hours/day, 7 days/week From Outside the U.S., call
collect: 770-776-5697 Online: www.tnwgrc.com/alion • Your Supervisor or Manager
• Law Department: Law_Department@alionscience.com • Human Resources Department:
HR@alionscience.com • International Trade Compliance: export@alionscience.com •
Industrial Security Compliance: security@alionsciencecom 



--------------------------------------------------------------------------------



 
[a93014exhibit1032008.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 8 WORKING WITH EACH OTHER
DISCRIMINATION AND HARASSMENT, INCLUDING SEXUAL HARASSMENT (See Policy No.
HR1.02) Alion is committed to providing equal opportunity in employment to all
employees and applicants for employment. No person shall be discriminated
against because of race, religion, color, sex, sexual orientation, age, national
origin, disability, or military status. Alion promotes a productive work
environment and will not tolerate inappropriate behavior, including verbal or
physical conduct that creates an intimidating, offensive, or hostile
environment. No form of harassment will be tolerated, including harassment
regarding race, national origin, religion, disability, pregnancy, age, military
status, sex, or sexual orientation. Employees who engage in discrimination
and/or harassment will be disciplined in a manner appropriate to the offense, up
to and including termination. Managers have a responsibility to keep the
workplace free of any form of discrimination and/or harassment, including sexual
harassment. No supervisor or manager may threaten or insinuate, either
explicitly or implicitly, that an employee’s refusal or willingness to submit to
sexual advances will affect the employee’s terms or conditions of employment.
All acts of discrimination and/or harassment must be reported through any of the
Resources for Getting Help on page 7. PROMOTING A SAFE AND HEALTHY WORKPLACE
(See Policy No. EH1.01) Alion cares about the health and safety of its
employees, consultant, visitors and other companies’ employees working at both
Alion and non-Alion facilities. Employees must comply with all applicable health
and safety policies and procedures at both Alion and non-Alion facilities,
including relevant standards, instructions and processes. A drug- and
alcohol-free workplace supports our health and safety goals and is vital to our
integrity, reputation and business performance. We cannot allow our judgment to
be impaired at any time. No one may be under the influence of intoxicants or any
controlled substance that has not been prescribed by a licensed physician while
conducting Alion business or while on Alion or Alion Customer premises. Acts of
violence, threats or physical intimidation have no place at Alion, and employees
have a responsibility to help ensure they do not occur. Employees support a safe
and healthy work environment by: • Knowing what to do in an emergency and
cooperating during the practice of emergency drills; • Maintaining a drug- and
alcohol-free workplace; • Not saying or doing anything that could create fear or
threaten the safety or security of others; • Not bringing firearms or other
weapons onto Alion or non-Alion facilities or while traveling on Company
business (except to the extent required under a specific contract and/or
applicable law); • Reporting any accident, injury, illness, or unsafe/violent
behavior or unsafe/unhealthy working conditions through any of the Resources for
Getting Help on page 7; and • Not retaliating against anyone who reports
unsafe/violent behavior or unsafe/unhealthy working conditions or participates
in an investigation of these reports.



--------------------------------------------------------------------------------



 
[a93014exhibit1032009.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 9 TECHNOLOGY IN THE WORKPLACE
(See Policy Nos. AD5.04, IT1.01 and IT1.04) Alion technology, systems and
accounts (including social media and online communications) are provided for the
purpose of conducting Company business. Occasional and incidental use for
personal matters may be permitted. Alion reserves the right to access and audit
all such technology, and users should have no expectation of privacy in this
regard. Alion retains ownership of all Alion information wherever situated. No
Alion information should be retained on personal technology, and personal
accounts should not be used for Alion business. Employees must not • Open
suspicious e-mails, links or attachments or otherwise engage in any actions that
could damage or compromise Alion’s networks; • Post comments regarding Alion’s
financial, contractual, or legal matters on electronic bulletin boards,
list-servers or similar public forums on the Internet; • Send or post messages
that might harm Alion’s reputation or the reputation of others; or • View,
possess or share pornography of any kind in the workplace, at work-related
activities, or on technology used for Alion business. PROTECTING OUR COMPANY
PERSONAL CONFLICTS OF INTEREST (See Policy No. LE2.07) Avoid any situation that
may create or appear to create a conflict between personal interests and the
interests of the Company. Employees and their immediate families must not engage
in any outside interest, activity, or investment which, in the opinion of Alion,
may reflect against Alion or conflict with its best interests. The following are
examples of conflicts of interest: • Engaging in employment or any other
activity that interferes with your ability to devote the required time and
attention to your job responsibilities at Alion • Holding a significant
financial interest in a current or prospective customer, supplier, or competitor
of Alion, or serving as an employee, consultant, or director of that business •
Directing Alion business to a supplier owned or managed by a relative •
Supervising the job performance or compensation of a relative • Using
confidential Company information or improperly using Company assets for personal
benefit or the benefit of others If an actual or apparent conflict of interest
develops, an employee must report the matter to his or her supervisor and the
Corporate Compliance Officer. It is important to remember that even if a
conflict exists, it will not necessarily result in corrective action. Conflicts
can arise innocently, and most are investigated to the extent necessary to
determine that the Company’s interests are being best served. Each conflict must
be reported so that an independent determination can be made of the situation.



--------------------------------------------------------------------------------



 
[a93014exhibit1032010.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 10 ORGANIZATIONAL CONFLICT OF
INTEREST (See Policy No CN3.10) Alion policy prohibits any contract from being
negotiated or executed if the interests of a particular customer are of such a
nature as to compromise or threaten Alion’s ability to maintain unbiased
objectivity in serving its other customers, resulting in a potential
Organizational Conflict of Interest (“OCI”). Examples of potential OCIs include:
• Competing for a management/services contract that might require the contractor
to evaluate its own or its competitors’ products for use by the government; •
Competing to supply products/services for which Alion has designed the
specifications; • Access to other companies’ proprietary information that has
not been authorized for use in landing/ performing the contract; or • Access to
other companies’ proprietary information obtained by leveraging the contract in
question, which might provide an unfair competitive advantage. Where an actual
or potential OCI may occur by entering into a contractual agreement or by
accepting a task under an awarded contract, such contractual instruments may be
entered into only after satisfying all of the following conditions: • Full and
complete disclosure of the actual or potential OCI to the appropriate government
official(s), with a proposed means of avoiding, mitigating or neutralizing the
OCI; and • Consent to the execution of the contractual arrangement has been
obtained from the appropriate government official(s), along with any necessary
government approvals of an appropriate OCI avoidance and mitigation plan where
required. FALSE CLAIMS (See Policy No. LE1.06) Do not submit or concur in the
submission of any claims, bids, proposals, or any other documents of any kind
that are false, fictitious, or fraudulent. With regard to government contracts,
such acts are criminal violations which could result in prosecution of both the
Company and the employee. Ensure that all costs are accurately recorded and
charged to the proper account and proper contract. The mischarging of labor
costs, the improper allocation or transfer of costs, or the falsification of
other cost records is not tolerated. Be aware of Certification clauses,
including OCI clauses, in government contracts and in all solicitations for
which a bid is prepared. Be mindful that reckless disregard for the truth or
falsity of information presented to the government triggers the knowledge
requirement for False Claims Act liability.



--------------------------------------------------------------------------------



 
[a93014exhibit1032011.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 11 INTERNATIONAL TRADE CONTROL
AND FOREIGN TRAVEL (See Policy Nos. LE3.01 and LE3.02) Employees must understand
and comply with all U.S. laws and regulations as well as the local laws and
regulations of the countries in which Alion conducts business (to the extent
they do not conflict with U.S. laws and regulations). The following U.S. laws
and regulations are particularly applicable when performing international
business activities: • Foreign Corrupt Practices Act (“FCPA”) • Anti-boycott
Laws • Embargo Regulations • Export/Import Laws and Regulations The FCPA has two
principal components that: • Prohibit the making of bribes, kickbacks, or other
forms of corrupt, illegal, or improper payments to government officials for the
purpose of obtaining or retaining business; and • Require that the financial
books, records, and accounts of the Company are accurate, current, and complete
in all respects, and that the Company has a system of internal accounting
controls to ensure accurate books, records, and accounts. The Anti-boycott Laws
prohibit U.S. persons and companies from taking actions or entering into
agreements that further economic boycotts or restrictive trade practices not
supported by the U.S. Government. This primarily involves prohibiting actions
that have the effect of furthering the Arab Boycott of Israel. embarGo
reGulations The Office of Foreign Assets Control (“OFAC”), through the Foreign
Assets Control Regulations, prohibits Exports to certain countries, individuals,
or entities that are subject to sanctions by the U.S. These Embargo Regulations
apply to all transactions, not just Exports. Something as simple as electronic
mail exchanges or sending marketing materials to certain countries can violate
the OFAC regulations. All transactions conducted by Alion and its employees must
be carefully analyzed to ensure that an embargoed country, or a national from an
embargoed country, is not involved. Export/Import Laws and Regulations were
enacted to: • Encourage and allow international commerce while maintaining the
well-being and national security interests of the U.S. The Export Administration
Regulations (“EAR”), the International Traffic in Arms Regulations (“ITAR”) and
the Federal Firearm Regulations (“FFR”) establish licensing, recordkeeping,
screening, and reporting frameworks designed to ensure that these Regulations
are properly implemented and enforced. • Prohibit the export and re-export of
certain U.S. origin products, services, and technologies and control the export
and re-export of certain products, services, or technologies; and • Require the
use of an export license, license exception, or license exemption to export,
controlled products, services, or technology specifically identified by the U.S.
Government.



--------------------------------------------------------------------------------



 
[a93014exhibit1032012.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 12 Alion is required to
document the Export (including the temporary Export) of any Company-owned or
Government-furnished equipment under an Export license or license exception.
When conducting foreign travel, whether for Alion business or personal reasons,
it is essential to recognize and understand U.S. government controls regarding
Export restrictions. Export control regulations govern what you may take with
you (or “Export”) and, for some destinations, prohibit travel entirely.
Employees dealing with international business practices, customers and suppliers
should contact export@alionscience.com or law_department@alionscience.com to
ensure that they are complying with the foreign laws and U.S. legal
requirements. Violations of these laws and regulations can result in the
revocation of export privileges for Alion, civil and/or criminal fines for Alion
and its employees, and can result in imprisonment. LABOR CHARGING (See Policy
No. TA12.08) Timely and accurate completion of timesheets is essential. Alion
must ensure that no cost is allocated to a government contract, either directly
or indirectly, where unallowable, contrary to the contract or related
regulations, or otherwise improper. Timesheets must report the number of hours
worked and the proper distribution of the time against appropriate cost
objectives represented by project and overhead ventures. Employees can ensure
accuracy in time reporting by charging a cost objective only for the work
performed on that objective. Each employee must complete an original timesheet
(using either the paper or electronic time reports) on a daily basis. Record all
hours worked, including mandatory Alion training (even if done after regular
work hours), on a daily basis or by 10 a.m. the next business day. Reporting
hours not worked, but for which pay is received (e.g., leave, excused absences),
must be true and accurate. Shifting of costs to a contract other than the
contract worked on is strictly prohibited. It is essential that employees
properly document and allocate any cost charged to a customer. These costs might
include, but are not limited to, travel expenses, purchases, and use of
equipment charges. Improper charging or allocation of time or any other cost may
constitute a violation of civil or criminal statutes and regulations.
Direct-charge employees must keep time and labor-charging reports current and
must properly report all time spent on each project/assignment. Assignments
shall not be initiated until all proper documentation, including a charge
number, has been issued and communicated to the employee. When this is not
possible, a governmental Authority to Proceed is required. GOVERNMENT AND
COMPANY INVESTIGATIONS (See Policy Nos. LE1.08, LE1.09, LE2.03 and LE2.05) As a
U.S. Government contractor, Alion is subject to an array of laws and regulations
governing its business activities. In some circumstances, a government agency
may initiate an investigation or review of the Company’s activities or the
activities of an employee. During such investigations, the Company will comply
with all applicable laws, regulations and contractual requirements, and will
cooperate fully with appropriate investigating agency officials. In addition,
the Company has certain procedures in the event a government official contacts
an employee, requests information from an employee or the Company, and/or seeks
to interview any employee in connection with an investigation that may involve
possible violations of law. If this occurs, always contact the Law Department
immediately.



--------------------------------------------------------------------------------



 
[a93014exhibit1032013.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 13 The Company will often
conduct its own internal investigation. Employee cooperation with all Company
internal investigations is expected. The Company must also disclose to
appropriate government agencies any suspected violations of law, fraud, and/or
contract overpayments involving the Company or any of its employees. Alion also
maintains policies and procedures for the Audit and Finance Committee and the
Corporate Governance and Compliance Committee of the Board of Directors to
administer and investigate complaints of a financial or other material nature
including, but not limited to, accounting, financial reporting, and internal
controls. PROTECT SHAREHOLDER VALUE AND COMPLY WITH SECURITIES LAWS (See Policy
Nos. TA1.01, TA3.02, TA11.01, and LE1.05) Alion is required to prepare and
provide certain financial and other business information to its stakeholders.
proper aCCountinG To assure corporate integrity and to preserve and enhance
shareholder value, the Company aggressively pursues growth and earnings
objectives while keeping ethical and legal standards at the forefront of all
activities. This includes absolute reliability and accuracy of books and
records, and honesty in disclosures. The books of account, financial statements,
and records of the Company are intended to reflect accurately and fairly, in
reasonable detail, the Company’s operations and financial position and the
underlying transactions and any disposition of assets. The books, statements,
and records should be maintained in accordance with established financial and
accounting policies issued by the Company and with generally accepted accounting
principles, and in accordance with SEC requirements. All invoices submitted to
the government for payment must be reviewed carefully for accuracy. If there is
doubt as to whether a particular cost is allowable, it should not appear on the
invoice. An employee’s approval of an invoice means that the employee has
certified that the amounts claimed are proper. Submission of inflated claims
could lead to liability for the Company and the employee who approves the claim.
reCordinG and reportinG information Information that is the basis for recording
transactions or measuring the Company’s performance should be recorded and
reported accurately and honestly. Dishonest reporting, either inside or outside
the Company, is strictly prohibited. This includes misreporting information or
organizing it in a way that is intended to mislead or to misinform those who
receive it. disCussinG Company affairs Employees must not disclose to persons
outside the Company any Alion-internal information until formally disclosed by
Alion to the public in accordance with applicable securities laws and
regulations. Confidential Company business should not be discussed in public
places or in places where visitors are likely to be present, such as lobbies,
elevators, and cafeterias. insider tradinG The use of non-public information for
private gain, or the disclosure of non-public information to persons other than
Alion employees or others who have a legitimate business need for the
information, is strictly prohibited. The trading of Alion securities or
securities of other publicly-traded companies based on material, non- public
information relating to any company is unethical and illegal. Such trading
includes acquiring a beneficial interest in Alion’s stock through pre-tax
deferrals, rollovers



--------------------------------------------------------------------------------



 
[a93014exhibit1032014.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 14 or transfers to the ESOP.
Liability can also extend to any employee who discloses material, non-public
information to another person, who in turn uses such information in a securities
transaction. Even accidental disclosure of inside information to another party
can be a serious breach of corporate confidentiality and can also result in
insider trading. For this reason, every employee must avoid discussing sensitive
information in any place where such information may be overheard by others. All
incidents of disclosure of inside information must be promptly reported to the
Law Department. Information is considered material if it would be considered
important by investors making decisions on whether to purchase, sell, or hold
the securities of the company in question. PROTECT CONFIDENTIAL & PROPRIETARY
INFORMATION AND INTELLECTUAL PROPERTY (See Policy No. LE1.04) Employees are
responsible for ensuring the proper protection of all Alion Confidential and
Proprietary Information (“CPI”) and capital assets. In accordance with Alion’s
Employee Intellectual Property Agreement, Alion retains all rights, title, and
interest to all inventions, software, and other intellectual property that
result from or are suggested by work performed by employees for Alion or use of
Alion resources. Employees must take all responsible steps to comply with all
applicable procedures established by Alion with respect to protecting Alion CPI
from unauthorized or inadvertent disclosure and use Alion CPI only as necessary
and proper in the performance of his or her duties as an employee of Alion. Do
not (directly or indirectly), without the written consent of Alion, use,
reproduce, copy, disseminate, publish, disclose, provide or otherwise make
available to any person, firm, corporation, agency or other entity, any Alion
CPI. SECURITY OF U.S. GOVERNMENT CLASSIFIED AND OTHER SENSITIVE INFORMATION (See
Policy No. LE4.01) Employees have an obligation to comply with the government
regulations and laws that protect our nation’s defense secrets and to prevent
any unauthorized access to or dissemination of sensitive information. Employees
who have a valid security clearance and require access to specific classified
information must handle such information, in whatever form it exists, strictly
in accordance with the procedures set forth by the appropriate governmental
agency for safeguarding classified information. Such procedures normally
encompass activities such as storage, reproduction, review, shipping, and
destruction of classified information. Employees must not seek access to,
accept, or retain any classified materials for which they have no need to know,
or which they are not otherwise entitled to possess. Employees with questions
relative to the security of U.S. Government classified information should
contact the local Facility Security Officer or Alion’s Corporate Security
Officer. In addition, information may be unclassified but sensitive in the form
of documents labeled “For Official Use Only” or “For Internal Use Only” (or
words to that effect) to identify information or material which, although
unclassified, may not be appropriate for public release, or “NOFORN” meaning
that the information is not to be conveyed in any manner to any foreign national
except through a license or other valid approval from the appropriate U.S.
Government agency or classifying authority. Employees must take appropriate
steps to protect such information from unauthorized disclosure consistent with
the agency rules and policies under which such document is issued.



--------------------------------------------------------------------------------



 
[a93014exhibit1032015.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 15 RECORDS RETENTIONS AND
DESTRUCTION (See Policy No. LE1.07) Ensure that business records are available
to meet the business needs of the Company, including the legal, tax, and other
regulatory requirements wherever Alion conducts its business. Failure to comply
with the requirement to preserve documents and other information as required by
the Records Retention policies and any distributed Hold Notice can result in
serious adverse consequences to Alion and its employees. It is unlawful to
destroy, conceal, alter, or falsify any Alion business or other record,
document, or object for the purpose of obstructing or influencing any lawsuit or
other legal, regulatory, or government proceeding or investigation. Doing so may
subject Alion and any offending persons to severe civil and criminal penalties
including substantial damage awards, fines, and imprisonment. POLITICAL
ACTIVITIES (See Policy No. AP1.01) Federal, state and local laws govern
contributions made to political candidates. No political contributions may be
made by an employee on behalf of Alion. For purposes of this section, the term
“contributions” includes the use of Alion facilities and employee time in
connection with an election for public office. In addition, there are additional
federal, state and local laws that govern the activities of government
lobbyists. All such activities on behalf of Alion must be coordinated with the
Director of Government Relations. The Alion Science and Technology Corporation
Political Action Committee (“Alion PAC”) makes all political contributions on
behalf of Alion’s business interests. Alion PAC is funded by the voluntary
contributions of eligible employees of Alion and its affiliates. Consistent with
federal regulations, only eligible employees are asked to consider supporting
the Alion PAC. Eligible employees must also contact the Alion PAC for guidance
before contacting U.S. Congressional and Executive Branch employees and staff.
RESPECTING OUR CUSTOMERS AND BUSINESS PARTNERS MARKETING AND PROCUREMENT
INTEGRITY (See Policy No. LE1.06) Deal honestly and fairly with all customers,
competitors, teaming partners, subcontractors, suppliers, and consultants. When
preparing proposals and negotiating contracts, always be accurate, current, and
complete in all representations on behalf of Alion. In conducting business with
government agencies, Alion must abide by certain special contract and
procurement regulations and rules to protect the public interest and integrity
of the government procurement processes. Submission to a government customer of
a proposal, price quotation, claim, or other information that is knowingly
false, incomplete, or misleading can result in civil or criminal liability for
both the Company and individual employees involved in the submission. The
penalties for such practices include suspension of a contract, debarment,
imprisonment, and/or fines. The Company is obligated to and must disclose, when
required to do so, current, accurate, and complete cost and pricing data.
Generally, cost and pricing data includes historical price and cost information
plus information related to supplier quotations, cost trends, management
decisions, or other factors that may potentially affect costs.



--------------------------------------------------------------------------------



 
[a93014exhibit1032016.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 16 Government contracts
frequently impose high-level quality requirements for critical and complex
items. Management is responsible for identifying such requirements and
communicating them to all employees assigned to the contract. Where a contract
specifies use of particular components, equipment, materials, or processes, such
specifications will be followed. Substitution of other components or changes in
the contract scope of work is permitted only upon receipt of a written contract
modification signed by the authorized government official, or as otherwise
permitted by the contract. In such cases, employees should consult with the
appropriate Group Contracts Manager or the Corporate Director of Contracts for
guidance. UNAUTHORIZED THIRD PARTY PROPRIETARY AND THIRD PARTY SOURCE SELECTION
INFORMATION (See Policy No. LE1.06) Do not use a competitor’s proprietary or
source selection information, regardless of how it was obtained, except where
permitted by law or express agreement. Examples include information contained in
a competitor’s bid or proposal, cost or pricing data, or other information
submitted to the government or contemplated for submission to the government and
designated as “proprietary” or “source selection” in accordance with the law or
regulation. Employees must refuse any offers to provide Alion with any
unauthorized contractor bid and proposal information or source selection
information and immediately report the offer to the Law Department. Do not use,
obtain, accept or receive any information to which Alion is not clearly and
legitimately entitled. Should an Alion employee inadvertently, accidentally or
otherwise receive unauthorized third party proprietary or source selection
information, the individual is responsible for securing and containing the
information to prevent further distribution and to ensure that no one else
learns its contents. There are no exceptions to this rule. In addition, the
employee must immediately contact the Law Department at
law_department@alionscience.com. RECRUITMENT AND EMPLOYMENT OF CURRENT AND
FORMER U.S. GOVERNMENT EMPLOYEES AND OTHER EMPLOYMENT RESTRICTIONS (See Policy
No. LE2.08) Federal laws and regulations govern the employment of current or
former U.S. Government employees (military or civilian), either directly or as
consultants (known as the “Revolving Door”). In addition, the Revolving Door
issue is a compliance requirement for the Company’s contractual representations
and certifications. All prospective employees and consultants who are current or
former U.S. Government officers or employees must complete the Alion Employment
Questionnaire and Certification Form. This Form is designed to assist Alion in
determining which restrictions, if any, apply to the prospective employee/
consultant. Revolving Door restrictions also exist for employees of federal
contractors going into or back to government service, called the “Reverse
Revolving Door”. The Office of Government Ethics regulations (5 C.F.R. ¶
2635.502) state that a federal government employee who, within the last year,
served as an officer, director, trustee, general partner, agent, attorney,
consultant, contractor, or employee of the federal contractor, should not
participate in matters affecting that contractor.



--------------------------------------------------------------------------------



 
[a93014exhibit1032017.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 17 In addition to the
Revolving Door, commercial and government contracts at times impose
non-solicitation clauses: • Non-solicitation (or non-proselytization) clauses
are used in situations to prevent a company from hiring, or soliciting for hire,
employees of another company with which it has a contractual relationship. • The
primary purpose of the non-solicitation clause is to protect a company’s
confidential information, intellectual property, and substantial investment in
training. • Violations of non-solicitation clauses can lead to monetary damages
and breach of contract. Consult with the Human Resources and Law Departments
before initiating any action to discuss the employment of current or former U.S.
Government employees. In the event that a former U.S. Government employee
becomes a consultant or employee of Alion, Alion will observe all applicable
post-employment requirements. GRATUITIES, BRIBES AND KICKBACKS (See Policy No.
LE2.06) Except as provided below, do not offer or give any gift, gratuity, bribe
or kickback to any Alion customer, supplier or government employee or official.
Doing so may would violate law, regulation, or the policies of Alion or the
recipient’s Company/ Government agency, or cause embarrassment to or negatively
reflect on Alion’s reputation. This restriction applies to both Alion employees
and any household or immediate family member. u.s. Government Customers,
employees and offiCials Do not offer or promise to offer (directly or
indirectly) anything of value (including gifts, entertainment, loans, travel,
favors, hospitality, lodging, discounts and meals) to any former, actual or
potential U.S. Government customers, employees and officials or their families.
The following exceptions apply: • Modest items of food and refreshments such as
soft drinks, coffee and donuts on an occasional basis in connection with
necessary and legitimate business activities. • Unsolicited gifts (including
meals, transportation, lodging, or entertainment) having an aggregate value of
$20 or less per government employee, per occasion, provided such items do not in
aggregate exceed $50 per person in a calendar year, may be provided. This is
commonly referred to as the “20/50 Rule.” • Marketing or promotional items such
as a coffee mug, pen, or T-shir t listed in the Alion Promotional Catalog,
intended solely for the purpose of presentation and displaying the company logo,
are permissible so long as the item conforms to the 20/50 Rule. NOTE: Running
afoul of the ban on gifts and gratuities is easy, so you must remain wary. The
Government applies the ban at the employer level (i.e., the entity actually
seeking to do business with the Government, also called the “Prohibited
Source”). As Alion is the Prohibited Source, the Government combines the value
of all gifts given by all Alion employees to a Government employee. Thus, an
Alion employee might believe that one $20 gift to a Government employee complies
with the 20/50 Rule. But, if that Government employee accepts two more $20 gifts
from any Alion employee within the same year, then the Government employee has
just violated the “50” portion of the 20/50 Rule. A few exemptions and
exceptions exist to the ban



--------------------------------------------------------------------------------



 
[a93014exhibit1032018.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 18 on gifts. However, no
expenditure for such gifts is reimbursable to the employee AND the employee MUST
contact the Law Department prior to procuring or providing any such gifts. Such
items may include: • Awards and honorary degrees • Gifts based on outside
business or employment relationships (e.g., flowers for illness or death) •
Social invitations from persons other than prohibited sources • Gifts authorized
by supplemental agency regulations • Gifts accepted under specific statutory
authority • Gifts motivated by longstanding personal or family (non-business)
relationships • Discounts and similar benefits foreiGn Customers Meals,
entertainment and reasonable gifts may generally be provided to foreign
customers who are NOT foreign officials or officials of state owned companies
provided they are permissible under local law and in accordance with the above
20/50 Rule. Any and all requests for payment or provision of business courtesies
(meals, gifts, lodging, transportation, etc.) to a foreign official (including
officials of state-owned companies), foreign political party or party official,
or candidate for foreign political office must be approved in advance by the Law
Department. domestiC non-Government Customers Alion does not prevent employees
from socially entertaining non-U.S. Government business acquaintances. Meals,
refreshments, entertainment and reasonable gifts (having a market value of $100
or less) may generally be provided to non-U.S. Government (domestic) customers,
provided they are in support of business activities and permissible under the
rules of the recipient’s company policy and approved in advance by the Law
Department. business Courtesies to alion employees - meals, refreshments and
entertainment Although an employee may not use his or her position at Alion to
solicit a personal benefit of any kind or amount, it is permissible to accept
unsolicited meals, refreshments, entertainment, and other business courtesies
such as local transportation, on an occasional basis, provided all of the
conditions set forth in Policy No. LE2.06 are met. Gifts to alion employees Do
not accept compensation, honoraria, funds in any form or amount, or any other
form of gift or gratuity from any entity, representatives of any entity, or any
person that does or seeks to do business with Alion, unless approved in advance
by the Law Department. Gifts from U.S. Government customers, suppliers or
vendors must not be accepted, except for advertising, promotional or other items
of nominal value (generally $25 or less). Reasonable gifts (having a market
value of $100 or less) from non-U.S. Government (domestic) customers, suppliers
or vendors may be accepted provided they are in support of business activities
and permissible under the rules of the donor’s company policy and approved by
the Law Department.



--------------------------------------------------------------------------------



 
[a93014exhibit1032019.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 19 be mindful of appearanCes
Avoid any situation (such as offering or accepting meals, gifts, gratuities, or
entertainment) that may create or appear to create a conflict between the
employee’s personal interests and the interests of Alion. CLOSING THOUGHTS
Alion’s continued success depends upon the support and cooperation of all
employees. If you have any questions or concerns relative to the conduct or laws
summarized in this Code, refer to the Resources for Getting Help set forth
below. By keeping these broad lines of communication open and by conducting
ourselves responsibly and ethically, we will ensure the continuance of our
reputation as a preeminent supplier of technology products and services. This
Code may be changed at any time with or without notice. Adherence to this Code
constitutes a term of employment, but the Code shall not otherwise alter the
at-will nature of any person’s employment or limit the right of either Alion or
any employee to terminate that employment relationship with or without notice
and with or without cause. resourCes for GettinG help or raisinG a ConCern •
Ethics Hotline 1-877-439-9227 24 hours/day, 7 days/week From Outside the U.S.,
call collect: 770-776-5697 Online: www.tnwgrc.com/alion • Your Supervisor or
Manager • Law Department: Law_Department@alionscience.com • Human Resources
Department: HR@alionscience.com • International Trade Compliance:
export@alionscience.com • Industrial Security Compliance:
security@alionsciencecom 



--------------------------------------------------------------------------------



 
[a93014exhibit1032020.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 20 SUMMARY • Avoid any
situation, activity or investment which affects or appears to affect your
ability to exercise impartial judgment on the job or adversely affects the
Company’s interests, and disclose any actual, potential or perceived conflict of
interest • Don’t offer, give or receive anything of value under circumstances
that are unlawful or could be viewed as an attempt to improperly influence a
recipient’s decisions affecting the Company • Don’t give or offer anything of
value, directly or indirectly, to any foreign official or entity for the purpose
of influencing any act or decision in their official capacity • Comply fully
with Alion policies and all federal laws and regulations dealing with the
recruiting and employing current or former federal government employees, and
ensure that all recruiting and hiring practices comport with such laws and
regulations • Don’t make false or misleading entries of any kind on Company
records or accounts • Ensure accuracy in all communications with federal, state
and local governments • Comply fully with Alion policies and all federal laws
and regulations dealing with labor charging, and ensure total time accounting to
appropriate charge numbers • Follow OCI compliance measures by understanding the
OCI categories and rules • Don’t destroy any information (hard copy or
electronically stored) that is protected by a document hold notice • Don’t buy
or sell securities based on non-public Company information, including changing
investment selections or balances in the Company ESOP Plan • Don’t make or
participate in any racist, sexist or other types of discriminatory jokes or
comments • Don’t view, download, possess, copy, send, post or access any
illegal, sexually explicit, pornographic or obscene material of any kind •
Follow safeguarding measures to ensure proper protection of all Alion
Confidential and Proprietary Information as well as capital assets including
intellectual property such as trade secrets • Report immediately any violation
or apparent violation of the Code, or of Alion policies or procedures, or
violations of law or regulation



--------------------------------------------------------------------------------



 
[a93014exhibit1032021.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 21 SUPPLEMENT TO ALION CODE OF
ETHICS, CONDUCT, AND RESPONSIBILITY: CODE OF ETHICS FOR FINANCE EMPLOYEES This
Code of Ethics for Finance Employees (the “Finance Code”) applies to the Chief
Executive Officer (“CEO”), Chief Financial Officer (“CFO”), Controller, and any
other personnel performing similar functions (collectively “Finance Employees”).
The Finance Code is intended to supplement the Alion Code of Ethics and its
implementing policies and procedures. To ensure complete and accurate financial
records and reporting, all Finance Employees will: • Act with honesty and
integrity and avoid actual or apparent conflicts of interest • Provide
constituents with information that is accurate, complete, objective, relevant,
timely and understandable • Comply with rules and regulations of federal, state
and local governments, and other applicable private and public regulatory
agencies • Act in good faith, responsibly, with due care, competence and
diligence, without misrepresenting material facts or allowing one’s independent
judgment to be subordinated • Respect the confidentiality of information
acquired in the course of one’s work except when authorized or otherwise legally
obligated to disclose. Confidential information acquired in the course of one’s
work will not be used for personal advantage • Share knowledge and maintain
skills important and relevant to constituents’ needs • Proactively promote
ethical behavior as a responsible partner among peers, in the work environment
and the community • Exercise responsible use of and control over all assets and
resources employed or entrusted. [Supplement continued on next page]



--------------------------------------------------------------------------------



 
[a93014exhibit1032022.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 22 sarbanes-oxley ComplianCe
The Sarbanes-Oxley Act of 2002 (the “Act”) imposes duties and significant
penalties for non-compliance on public companies and their executives,
directors, auditors, attorneys and securities analysts. Because Alion is an
issuer of securities that is required to file an annual report on Form 10-K with
the Securities and Exchange Commission (“SEC”), numerous aspects of the Act
impact Alion. These include, for example, rules governing the independence of
Alion’s independent financial auditor, requirements on the qualifications of
members of the Board’s Audit and Finance Committee, enhanced financial
disclosures in filings with the SEC, restrictions on conflicts of interest, and
criminal accountability for fraud. Pursuant to the Act, the SEC has issued rules
requiring the CEO and CFO to certify that: 1. The annual report does not contain
untrue statements or material omissions; 2. The financial statements fairly
present, in all material respects, the financial condition and results of
operations; 3. Such officers are responsible for internal controls designed to
ensure that they receive material information regarding the issuer and
consolidated subsidiaries; 4. The internal controls have been reviewed for their
effectiveness within 90 days prior to the report; and 5. Any significant changes
to the internal controls have been reported. Consistent with the best practices
implemented by public companies, Alion’s CEO and CFO require certain executives
who report directly to them to make an internal Certification that these
executives have provided the CEO or CFO will all necessary information. Such
internal certifications, called “sub-certifications,” are not filed with the
SEC, but nevertheless provide the company with assurance that it has obtained
all facts necessary to file a proper report to the SEC. In most cases, the CEO’s
and CFO’s direct reports will similarly require their reports to make a
second-tier sub- Certification. Any questions regarding this Finance Code should
be directed to the Alion Law Department or through other channels as set forth
in the Code of ethics, Conduct and Responsibility.



--------------------------------------------------------------------------------



 
[a93014exhibit1032023.jpg]
ALION CODE OF ETHICS, CONDUCT AND RESPONSIBIL ITY 23 ONLINE CERTIFICATION FORM
The certification form must be completed and submitted online. Go to
https://kms.alionscience.com/lgl/ace. If prompted for a Username and Password,
enter your complete Alion email address for the username and your Alion network
password. Failure to submit the online Certification form may result in
disciplinary action, up to and including termination.



--------------------------------------------------------------------------------



 